Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 11, 16-18, 35 are amended. Claims 10, 12-15, 19-23, 25-34, 36-40 are canceled. Claims 7-9, 24 are withdrawn.
Claims 1-6, 11, 16-18, 35 are under consideration.

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: a substitute specification has been submitted.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
3. (previous rejection, withdrawn) Claims 1-6, 10-13, 15-17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

4. (previous rejection, withdrawn) Claims 5, 6 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant contends: claim 5 specifies one of the two embodiments of claim 1; claim 5 is properly dependent.
In view of applicant’s amendments and arguments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1-6, 10, 11, 16, 18 were rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (WO2015084838; previously cited) in view of He et al. (CN105983095A; previously cited)(See also the EPO English translation of CN105983095A; previously cited).
Applicant contends: claim 1 has been amended to incorporate element of claim 13, which was not subject to this rejection; the amendments obviate this ground for rejection.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6. (previous rejection, maintained as to claim 17; withdrawn as to canceled claims 12, 13, 15; new, necessitated by amendment as to claims 1-6, 11, 16, 18) Claims 1-6, 11, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (WO2015084838; previously cited) in view of He et al. (CN105983095A; previously cited)(See also the EPO English translation of CN105983095A; previously cited), and further in view of Klingemann et al. (US20160250256; previously cited).
See claims 1-6, 11, 16, 17, 18 as submitted 8/9/2022.
Applicant contends: there would be no reason to combine the cited references since the problem to be solved was not revealed in the cited references; the instant application teaches problems associated with the use of CsA; the claimed composition contains a specific combination to solve the problems noted above; polyethylene glycol was identified as a solvent to address the poor solubility associated with CsA; the claimed composition showed little or no hemolytic effect; none of the cited references disclose the problems to be solved; applicant cites In re Omeprazole; there would have been no reason to combine the disclosures of these references to arrive at the claimed composition; the unexpected superior results render the claims not obvious; applicant cites Examples 3, 4, 5; none of the cited references touches on any of the problem, and the superior features are unexpected.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action as to the teachings of Golding et al., He et al. and Klingemann et al. In view of the claim amendments, it is noted that He et al. teaches cyclosporine A compound; Klingemann et al. teaches polyethylene glycol (15)-hydroxystearate.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is maintained that one of ordinary skill in the art would have been motivated and had a reasonable expectation in arriving at the instant claims in view of Golding et al., He et al., and Klingemann et al. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use cyclosporine A as taught by He et al. in composition as taught by Golding et al. Golding et al. teaches RSV vaccine, and He et al., which also teaches RSV vaccine, teaches the advantage of using cyclosporine A as active component with RSV vaccine [0008]. Further, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use polyethylene glycol (15)-hydroxystearate as taught by Klingemann et al. with composition as taught by Golding et al. in view of He et al. Golding et al. in view of He et al. teaches RSV vaccine as composition for treating RSV infections, and Klingemann et al., which also teaches treating RSV infections, teaches components already known and used in the art with compositions treating RSV infections (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As indicated above and previously, the cited references already teach the claimed components as well as a motivation and reasonable expectation of success to combine them. In response to applicant's argument that the problem to be solved was not revealed in the cited references as well as to the benefits and results applicant is pointing to (little or no hemolytic effect), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection is maintained and extended for reasons of record.

7. (previous rejection, maintained) Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (WO02015084838)(cited above) in view of He et al. (CN105983095A)(cited above)(See also the EPO English translation of CN105983095A)(cited above) and Klingemann et al. (US20160250256)(cited above) as evidenced by Committee for Veterinary Medicinal Products.
See claim 35 as submitted 8/9/2022.
Applicant contends: claim 35 is amended to mirror scope of claim 1; claim 1 is not obvious over Golding et al.; CVMP document does not cure the deficiencies in Golding et al., He et al., and Klingemann et al.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
In view of the claim amendments, it is noted that He et al. teaches cyclosporine A compound; Klingemann et al. as evidenced by Committee for Veterinary Medicinal Products.teaches polyethylene glycol (15)-12-hydroxystearate.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See above as to the teachings or suggestions of Golding et al. in view of He et al. and Klingemann et al. 
The rejection is maintained for reasons of record.

Conclusion
	8. No claims are allowed.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648